





POWER AMERICAS MINERALS CORP

Suite 1400, 1111 West Georgia Street,

Vancouver, BC V6E 4M3







PRIVATE AND STRICTLY CONFIDENTIAL







February 28, 2017










Red Metal Resources Corp

1158 Russel Street, Unit D

Thunder Bay, ON P7B 5N2




Attention: Caitlin Jeffs




Dear Caitlin,




Re:

Acquisition of a 100% interest in the Farellon, Perth and Mateo Properties (the
“Properties”) from Red Metal Resources Corp. (the “Vendor)




This letter of intent (“Letter of Intent”) is intended to set out our mutual
understanding of the basic terms and conditions upon which Power Americas
Minerals Corp. (“Power Americas”) will acquire a 100% interest in Red Metal’s
Farellon Property as defined in Schedule “A” (the “First Option”), a 100%
interest in Red Metal’s Perth Property, as defined in Schedule “B” (the “Second
Option”), and a 100% interest in  Red Metal’s Mateo Property as defined in
Schedule “C” (the “Third Option”) in exchange for an aggregate consideration of
i) 25,000,000 common shares in the capital of Power Americas; and ii) a one-time
payment of US$250,000. The First, Second and Third Option are hereinafter
collectively referred to as the “Option”.




Two of the Farellon mining claims are under option from a third party. Power
Americas intends to assume the third-party option and make two final payments of
US$75,000 each to the third party vendor to complete the 100% acquisition of the
two claims. The option agreements for these two claims can be found in Schedule
“D”. There is currently registered a total of 2.5% net smelter royalties
(“NSRs”) on the properties to four different parties. A total of 1.5% of the NSR
can be purchased for cash payments to the four parties totaling US$3,850,000.
The Perth Property will have a 2.5% NSR on it with a buy back of 1.5% of the NSR
for US$1,000,000. The Mateo Property has various underlying NSR’s with buy backs
of the NSR’s which will be defined in the Definitive Agreement.




1.

Power Americas may exercise the First Option and earn an undivided 100% interest
in the Farellon Property by:




(i)

issuing Ten Million (10,000,000) common shares at a price of $0.145 per share in
the capital of Power Americas and paying the Vendor a one-time sum of US$250,000
within 5 business days of receiving the acceptance of the TSX Venture Exchange
(the “TSXV”) to the Transaction;








--------------------------------------------------------------------------------




2.

Within a period of six months from the date of exercise of the First Option,
Power Americas may exercise the Second Option and earn an undivided 100%
interest in the Perth Property by issuing to Red Metal either:




(i)

Ten Million (10,000,000) common shares at a price of $0.145 per share; or




(ii)

Ten Million (10,000,000) Special Warrants at a price of $0.145 per Special
Warrant. Each Special Warrant is exercisable without further consideration into
one common share in the capital of Power Americas.  Red Metal shall provide its
undertaking that it shall not, for a period of six months from the date of TSX
Venture Approval acceptance to this Transaction, acquire upon exercise of the
Special Warrants, such number of common shares in the capital of Power Americas
which could result in Red Metal owning greater than 10% of the issued and
outstanding shares of Power Americas.




3.

Within a period of 12 months from the date of exercise of the Second Option,
Power Americas may exercise the Third Option and earn an undivided 100% interest
in the Mateo Property by issuing to Red Metal either:




(i)

Five Million (5,000,000) common shares at a price of $0.145 per share; or




(ii)

Five Million (5,000,000) Special Warrants at a price of $0.145 per Special
Warrant. Each Special Warrant is exercisable without further consideration into
one common share in the capital of Power Americas.  Red Metal shall provide its
undertaking that it shall not, for a period of 12 months from the date of TSX
Venture Approval acceptance to this Transaction, acquire upon exercise of the
Special Warrants, such number of common shares in the capital of Power Americas
which could result in Red Metal owning greater than 10% of the issued and
outstanding shares of Power Americas.




4.

Exclusivity




From the date hereof until the termination of this Letter of Intent in
accordance with Section 7 hereof (the “Exclusivity Period”), Red Metal agrees to
deal exclusively with Power Americas in connection with the Transaction. During
the Exclusivity Period, neither Red Metal nor any of its affiliates, officers,
directors, employees, agents, professional advisors or other representatives
will, directly or indirectly, without Power Americas’ prior written consent in
its sole discretion: (a) solicit, initiate, encourage or facilitate enquiries or
submissions of proposals from, or enter into or participate in any discussion or
negotiation with, any person or company other than Power Americas relating to
the acquisition of the Farellon Property or any material portion of the assets
of Red Metal or any of its subsidiaries; (b) furnish any information to any
person or company other than Power Americas in furtherance of any of the
foregoing; or (c) otherwise cooperate in any manner with, or assist or
participate in, or encourage any effort or attempt by any person to do or seek
to do any of the foregoing. If any such action or undertaking is currently being
performed or undertaken, Red Metal will terminate such action or undertaking
promptly upon signing this Letter of Intent.




Red Metal agrees to notify Power Americas forthwith if it, or its affiliates or
its or their respective affiliates, officers, directors, employees, agents,
professional advisors or other representatives receives, after the date hereof,
any indication of interest or other communication regarding any of the foregoing
and will furnish in writing to Power Americas all the terms and conditions of
any such indication or communication.








2




--------------------------------------------------------------------------------




5.

Confirmatory Due Diligence




Power Americas shall complete its due diligence on Red Metal and the Properties
to its entire satisfaction before the earlier of the end of the Exclusivity
Period (“Confirmatory Due Diligence”) and 60 days from the signing of this
Letter of Intent. During the Exclusivity Period, Red Metal will assist Power
Americas in its due diligence investigations regarding Red Metal for the purpose
of satisfying legal, including mineral title to Red Metal’s mineral projects,
environmental and financial due diligence, and such other due diligence review
as is customary in the scope of similar transactions including by providing to
Power Americas on a timely basis all materials and information regarding Red
Metal and its business and operations requested by Power Americas from time to
time. Red Metal will use its best efforts to promptly obtain any required
consents in order to permit Power Americas to review any materials or
information of a nature requested by Power Americas in connection with its due
diligence that are subject to confidentiality obligations of Red Metal.




6.

Closing Conditions and Other Matters




Our proposal is conditional upon the following conditions:




(a)

Conditions in favor of both Power Americas and Red Metal:




i)

the entering into of a definitive agreement (the “Definitive Agreement”) between
Power Americas and Red Metal containing customary terms, conditions,
representations and warranties (including without limitation
environmental-mining) upon which the Transaction will be completed, including
customary deal protection mechanisms;




ii)

the unanimous approval of the Transaction by the Board of Directors of Red Metal
and approval by the Board of Directors of Power Americas;




iii)

the receipt of the applicable third party and regulatory renunciation or
approvals, including from the TSX Venture Exchange and the Securities and
Exchange Commission; and




iv)

the compliance by both Red Metal and Power Americas with any applicable
securities laws.




(b)

Conditions in favor of Power Americas:




(i)

the Farellon Property will be free and clear of all liens, charges,
encumbrances, claims, mineral rights or interests, except any customary
royalties to be fully disclosed in the Definitive Agreement;




(ii)

Power Americas shall complete its continued due diligence on the Farellon
Property to its entire satisfaction before the end of the Exclusivity Period.




(c)

Conditions in favor of Red Metal:




i)

if approval of Red Metal shareholders is required for the Transaction under
applicable laws, such approval is obtained; and




ii)

the closing by Power Americas of a financing of CAD$1,000,000 before the closing
of the Transaction.




3




--------------------------------------------------------------------------------




Each party may want to implement certain reorganization transactions before
closing in order to, among other reasons, make the transaction more tax
efficient, provided that such reorganization transactions do not, in any manner,
affect the Transaction or the Purchase Price, as the case may be.




7.

Undertaking to Maintain Non-Insider Position (less than 10%)




Both parties agree to maintain Red Metal in a non-insider position of less than
a 10% shareholding in Power Americas common stock, in any of the share issuances
exercising the First, Second and Third Options during the term of the Definitive
Agreement. The parties agree to issue non-voting special warrants converting
into common shares, in lieu of common shares in order to maintain a less than
10% position in Power Americas.




8.

Financing




Power Americas’s offer is not subject to a financing condition, except as
provided in Section 3(c)(2).




9.

Public Disclosure and Material Transactions




During the Exclusivity Period, Red Metal and Power Americas shall each obtain
the prior written consent of the other prior to issuing a press release, filing
a material change report with any securities commission or otherwise making any
public disclosure regarding the Transaction; provided, however, that nothing in
this Letter of Intent will prevent Red Metal or Power Americas from good faith
compliance with its disclosure obligations under applicable securities law or
applicable regulatory or stock exchange requirements.




10.

Expenses




Each of Red Metal and Power Americas will be responsible for its own costs and
expenses incurred in connection with its evaluation and pursuit of the
Transaction.




11.

Term and Termination




This Letter of Intent (except Section 2 (Confirmatory Due Diligence), Section 8
(Not a Binding Agreement) and Section 9 (Governing Law) will automatically
terminate without further action by Power Americas or Red Metal, and be of no
further force and effect upon the earliest to occur of:




(a)

the entering into of the Definitive Agreement;




(b)

the mutual written agreement by Power Americas and Red Metal; and




(c)

the 60th day following the date that this Letter of Intent is replaced with a
fully executed Definitive Agreement, or such later date as may be agreed to in
writing by Power Americas and Red Metal.




Notwithstanding anything in this Section 7, the terms of this Letter of Intent
shall not affect any right either party has with respect to the breach of this
Letter of Intent by the other party prior to such termination.




4




--------------------------------------------------------------------------------




12.

Not a Binding Agreement




With the exception of Section 1 (Exclusivity), Section 2 (Confirmatory Due
Diligence), Section 5 (Public Disclosure and Material Transactions), Section 7
(Term and Termination), Section 8 (Not a Binding Agreement), and Section 9
(Governing Law), this Letter of Intent does not, nor is it intended to,
constitute a binding agreement, an agreement in principle or a legally binding
contract between Power Americas and Red Metal. Unless and until the Definitive
Agreement has been executed and delivered, neither Power Americas nor Red Metal
will be under any legal obligation of any kind whatsoever with respect to the
Transaction by virtue of this Letter of Intent, except for the matters
specifically identified in this Section 8 as legally binding.




13.

Governing Law




This Letter of Intent will be governed by and construed in accordance with the
laws of the Province of British Columbia and the federal laws of Canada
applicable therein.










(Remainder of the page left blank intentionally)
















































































5




--------------------------------------------------------------------------------




We look forward to proceeding expeditiously towards a transaction.  Please do
not hesitate to contact us at any time should you have any questions regarding
our proposal. Please indicate your acknowledgement and agreement by signing
below and returning a signed copy to the attention of Jeffrey Cocks as soon as
possible, and in any event, by 5:00 p.m. (Vancouver Time) on February 28, 2017.




Yours very truly,










POWER AMERICAS MINERALS CORP.










By:

/s/ Jeffrey Cocks

Name:

Jeffrey Cocks

President and Chief Executive Officer




The undersigned acknowledges and agrees to the foregoing as of the 28th day of
February, 2017.







RED METAL RESOURCES LTD.










By:

/s/ Caitlin Jeffs

Name:

Caitlin Jeffs

President and Chief Executive Officer






























































6




--------------------------------------------------------------------------------




SCHEDULE A

Farellon Property




[rmes_ex101001.jpg] [rmes_ex101001.jpg]



































7




--------------------------------------------------------------------------------

SCHEDULE B

Farellon Property Option Agreements





























































































































8




--------------------------------------------------------------------------------




SCHEDULE C

Perth Property




[rmes_ex101002.jpg] [rmes_ex101002.jpg]

















9




--------------------------------------------------------------------------------

SCHEDULE D

Mateo Property







[rmes_ex101003.jpg] [rmes_ex101003.jpg]














10


